Citation Nr: 1017046	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  09-12 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1943 to February 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  By that rating action, the RO denied 
service connection for PTSD.  The Veteran appealed the RO's 
August 2007 rating action to the Board. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a videoconference hearing from the RO in June 
2009.  A transcript of the hearing has been associated with 
the claims file.  After the hearing, the Veteran submitted 
additional evidence directly to the Board without a waiver of 
initial RO consideration and adjudication.  A remand for RO 
consideration is not required, however, because the Veteran's 
service connection claim is being granted in the decision 
below.  See 38 C.F.R. § 20.1304(c) (2009). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has a current diagnosis of PTSD that is due to a 
stressful event that occurred during combat with the enemy in 
Germany during World War II.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, PTSD was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b), 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2009).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

In view of the award of service connection for PTSD in the 
decision below, the Board finds that all notification and 
development action needed to render a fair decision on this 
matter has been accomplished.  

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires credible and competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995). 

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f) 
(2007).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that the Veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).

If VA determines that the Veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 98; 
38 C.F.R. § 3.304(f).

If the Veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the Veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the Veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98.



III. Analysis

The Veteran contends, in written statements and testimony 
before the undersigned, that he currently has PTSD as a 
result of being in combat with the enemy while assigned to 
the 307th Airborne Engineering Battalion in Germany during 
World War II.  Specifically, he maintains that while on 
reconnaissance patrol on the Rhine River in Germany on April 
7, 1945, he witnessed the death of his best friend, F. L., 
when their boat was hit by enemy fire.  The Veteran contends 
that during the incident, he almost drowned, but that he 
escaped and was reunited with his unit after he had evaded 
the enemy for several days. 

Initially, the Board finds that the record establishes that 
the Veteran engaged in combat with the enemy during active 
military service in Germany during World War II.  Thus, there 
is contains credible supporting evidence establishing that 
the Veteran's claimed in-service stressors actually occurred.  
38 C.F.R. § 3.304(f).  In making the foregoing determination, 
the Board points to official service department records for 
the 307th Airborne Engineering Battalion for April 1945, 
which pertinently reflect that the Veteran and F. L. were 
found to have been missing in action on April 7, 1945, and 
that the Veteran returned to duty on April 16, 1945.   The 
Veteran's DD 214, shows that he was assigned to Company C, 
307th Airborne Engineer Battalion.  The Veteran served in 
Europe from June 27, 1944 to December 12, 1945.  He 
participated in battles and campaigns in the Ardennes, 
Central Europe and Rhineland.  A Separation Qualification 
Record reflects that the Veteran was a member of a 12-man 
squad that landed by parachute behind the enemy position, 
where they accomplished demolitions, cleared enemy mines, and 
fought as infantrymen.  Additionally, the record contains 
Western Union telegrams to the Veteran's mother, indicating 
that the Veteran had been missing in action since April 7, 
1945 and that he had returned to duty on April 14, 1945.  

The Board finds that this objective, competent, and factual 
evidence of record confirms that the Veteran engaged in 
combat with the enemy in Germany during World War II.  As his 
claimed stressors relate to events during this period of  
verified combat, his lay statements alone are sufficient to 
verify the claimed stressors.  38 U.S.C.A. § 1154(b); 
VAOPGCPREC 12-99; West v. Brown, 7 Vet. App. 70, 76 (1994); 
Gaines v. West, 11 Vet. App. 353 (1998).  Accordingly, the 
claim hinges on whether the Veteran has been diagnosed with 
PTSD based on the verified claimed stressor of having his 
close friend and service comrade, F. L., go missing in action 
during a combat operation with the enemy on April 7, 1945.  

The medical evidence of record is in a state of relative 
equipoise in showing that the Veteran is currently diagnosed 
with PTSD due to the above-cited stressor.  In particular, in 
August 2006, a VA clinical psychologist diagnosed the Veteran 
with PTSD due to an incident he described on the Rhine River, 
which involved the death of a friend, F. L.. by enemy fire 
and the Veteran having escaped into another boat.    

In contrast, in July 2007, a VA psychologist concluded, after 
a review of the claims file and mental status evaluation of 
the Veteran, that he did not meet the DSM-IV criteria for a 
PTSD diagnosis.  The VA examiner explained that while the 
Veteran endorsed several PTSD symptoms, he did not meet the 
full criteria.  

The Board finds that the evidence is at least in a state of 
relative equipoise in showing that the Veteran currently has 
PTSD due to combat during World War II.  
Accordingly, the evidence supports a conclusion that the 
Veteran engaged in combat, and has a current diagnosis of 
PTSD that has been medically attributed to a combat stressor.  
All of the elements necessary for the grant of service 
connection for PTSD have been demonstrated.  38 C.F.R. § 
3.304(f).  The appeal is therefore allowed.  See 38 U.S.C.A. 
§ 1110, 1154(b); 38 C.F.R. § 3.303.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


